         Case 1:19-cv-11367-WGY Document 32 Filed 06/05/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

RICK DESPRES, individually and on behalf               )
of all others similarly situated,                      )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )       Case No. 1:19-cv-11367-WGY
                                                       )
CITIZENS DISABILITY LLC, a                             )
Massachusetts company,                                 )
                                                       )
       Defendant.                                      )

                                STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Rick Despres,

individually, and Defendant Citizens Disability LLC, by and through their respective counsel,

hereby stipulate to the dismissal, with prejudice, of this action in its entirety. The parties stipulate

that Plaintiff’s individual claims shall be dismissed with prejudice and ask that this matter be

removed from the Court’s docket. Each party shall pay his or its own costs and attorneys’ fees.

June 5, 2020                                Respectfully Submitted,


 /s/ Avi R. Kaufman                                  /s/ Jeffrey M. Rosin
 Avi R. Kaufman (pro hac vice)                       Jeffrey M. Rosin, BBO# 629216
 KAUFMAN P.A.                                        O’HAGAN MEYER, PLLC
 400 NW 26th Street                                  111 Huntington Avenue, Suite 2860
 Miami, FL 33127                                     Boston, MA 02199
 Telephone: (305) 469-5881                           Telephone: (617) 843-6800
 Email: kaufman@kaufmanpa.com                        Email: jrosin@ohaganmeyer.com

 Jason Campbell, Esq.                                Charles K. Seyfarth (VSB No. 44530)
 250 First Avenue, Unit 602                          O’HAGAN MEYER, PLLC
 Charlestown, MA 02129                               411 East Franklin Street, Suite 500
 Telephone: (617) 872-8652                           Richmond, VA 23219
 Email: jasonrcampbell@ymail.com                     Telephone: (804) 403-7137
                                                     Email: cseyfarth@ohaganmeyer.com
 Counsel for Rick Despres
                                                     Counsel for Citizens Disability, LLC
